         Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 1 of 32



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                    FOR THE DISTRICT OF ARIZONA
 8
 9       Gerald Bollfrass, et al.,                     No. CV-19-04014-PHX-MTL
10                      Plaintiffs,                    ORDER
11       v.
12       City of Phoenix, et al.,
13                      Defendants.
14
15             Pending before the Court are the Motions to Dismiss Plaintiffs’ Second Amended
16   Complaint. (Doc. 66); (Doc. 80.) The Motions are fully briefed.1 (Doc. 66); (Doc. 76);

17   (Doc. 78); (Doc. 80); (Doc. 85); (Doc. 89.) For reasons that follow, the Motions to Dismiss
18   are granted in part and denied in part.2

19   I.        BACKGROUND

20             Plaintiffs Gerald Bollfrass and Frank Czyzewski are married. (Doc. 57, ¶ 1.)
21   Plaintiffs participate in a federal housing program, administered by the United States
22   Department of Housing and Urban Development (“HUD”), and reside together in Fillmore

23   Gardens, a public housing complex in Phoenix, Arizona. (Id. ¶¶ 2, 10.) Plaintiffs filed this

24   1
       The Court feels compelled to say something about the quality of the work product. It
     could have been better. The briefs lacked organization and there was excessive
25   “incorporation by reference” to large sections of previously filed briefs. In Defendants’
     briefs, extensive substantive arguments were turned into footnotes and citations did not
26   include pin-cites. This caused a tremendous additional expenditure of judicial resources.
     The lawyers on this case are now on notice that, should these problems continue, the Court
27   may summarily deny or strike their filings.
     2
       Neither party requested oral argument. After reviewing the pleadings, however, the Court
28   has determined that oral argument would not have aided the Court’s decisional process.
     See LRCiv 7.2(f).
      Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 2 of 32



 1   lawsuit against the following entities and individuals: the City of Phoenix and City of
 2   Phoenix Housing Department (collectively “PHD”), which own and operate Fillmore
 3   Gardens; Cindy Stotler, the director of PHD; Keon Montgomery, the deputy director of
 4   PHD; William Emmerson, the deputy director of PHD from 2014 until August 2017, and
 5   an Assistant Phoenix City Prosecutor from August 2017 to the present; Veronica Grittman,
 6   a PHD housing manager; Dina Fernandez, a PHD housing supervisor; Angela Hogan, a
 7   PHD housing supervisor; James Navarrette, a PHD property manager; Julie Bosshart, a
 8   PHD casework supervisor and program administrator, (collectively “PHD Defendants”);
 9   Phoenix Police Officer Ryan T. McAbee; Phoenix Police Officer Calvin Martin
10   (collectively the “Officer Defendants”); and Donna Magaard, a resident at Fillmore
11   Gardens. (Id. ¶¶ 2, 12-23.) Except for Donna Magaard, who is sued individually, each of
12   the defendants are sued in both their individual and official capacities. (Id.) Various
13   spouses of the named Defendants are sued for purposes of obtaining jurisdiction over their
14   marital communities. (Id. ¶ 24.)
15          Plaintiffs originally filed their complaint on May 16, 2019 in the Maricopa County
16   Superior Court, and Defendants removed the action to this Court on May 31, 2019. (Doc.
17   1.) Plaintiffs filed their First Amended Complaint on June 24, 2019, (Doc. 14), and their
18   Second Amended Complaint (“SAC”) on December 19, 2019, (Doc. 57). The SAC alleges
19   seven causes of action related to Defendants’ alleged disparate treatment of and retaliation
20   against Plaintiffs for their community activism and sexual orientation. All Defendants,
21   except for Donna Magaard (who is proceeding pro se), have moved to dismiss the SAC
22   under Federal Rule of Civil Procedure 12(b)(6). (Doc. 66); (Doc. 80).
23   II.    FACTUAL ALLEGATIONS
24          These facts are taken from the well-pled allegations in the SAC, which the Court
25   accepts as true and construes in the light most favorable to Plaintiffs. North Star Int’l. v.
26   Arizona Corp. Comm’n, 720 F.2d 578, 581 (9th Cir. 1983).
27
28


                                                 -2-
      Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 3 of 32



 1          A.     The “Clashing of Heads”
 2          Plaintiffs are active members of the Fillmore Gardens community, and previously
 3   acted as officers and organizers of the Fillmore Gardens Tenant Council, a resident union.
 4   (Doc. 57, ¶ 28.) Plaintiffs assert that in the course of their community activism through
 5   the Tenant Council, they “clashed heads” with the PHD Defendants over various issues,
 6   including Plaintiffs’ requests for PHD to implement a consistent no-smoking policy,
 7   complaints Plaintiffs made to HUD about PHD, and complaints Plaintiffs made to PHD
 8   about allegedly unsanitary and dangerous property conditions. (Id. ¶ 31.)
 9          Plaintiff Czyzewski was employed by a third-party vendor to work as a resident
10   assistant at Fillmore Gardens. (Id. ¶¶ 43, 45.) The SAC alleges that in July 2017 Plaintiff
11   Czyzewski called 911 to obtain medical assistance for a Fillmore Gardens resident, whom
12   Plaintiffs allege was found lying on the floor of his hot apartment, which had a poorly
13   functioning air conditioning unit. (Id. ¶ 50.) When Plaintiff Czyzewski reported the
14   incident to PHD, Defendant Emmerson (the deputy housing director) accused him of
15   engaging in abusive and harassing communications and threatened to shut down the Tenant
16   Council. (Id. ¶¶ 51, 52, 54-56.)
17          In July 2017, Defendant Fernandez (a PHD housing supervisor) allegedly refused
18   to respond to Plaintiff Czyzewski’s requests for a key that was needed for the Tenant
19   Council’s summer picnic. (Id. ¶¶ 58-61.) Plaintiffs further allege that PHD called the
20   Phoenix Police Department in response to a text sent by Plaintiff Czyzewski to Ms.
21   Fernandez regarding his prior interaction with a maintenance worker over the missing key.
22   (Id. ¶¶ 61-62.) When police arrived, Defendant Fernandez reported to police that Plaintiff
23   Czyzewski was continually “try[ing] to take control of the housing unit.” (Id. ¶ 64.) Police
24   drafted an incident report, which stated that no crime had occurred. (Id. ¶ 62.)
25          After that incident, Defendant Fernandez summoned Plaintiff Czyzewski to her
26   office, where Defendant Grittman (the PHD housing manager) and Defendant Emmerson
27   (the deputy housing director) were waiting. (Id. ¶ 66.) Mr. Emmerson then fired Mr.
28   Czyzewski “on the spot” from his resident assistant position, allegedly stating that he could


                                                 -3-
      Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 4 of 32



 1   fire Mr. Czyzewski for any reason he wanted. (Id. ¶ 67.)
 2          In October 2017, Defendant Fernandez visited Plaintiffs’ apartment in response to
 3   their complaints about the smell of cigarette smoke seeping into their apartment. (Id. ¶ 69.)
 4   When Mr. Czyzewski emailed Defendant Fernandez to follow up on her visit, (id. ¶ 71),
 5   Defendant Fernandez told him that the odor in Plaintiffs’ apartment was due to a “lack of
 6   hygiene” and that the “unpleasant” smell was present as soon as Mr. Czyzewski opened
 7   the door. (Id. ¶ 72.)
 8          The next week, Plaintiff Bollfrass wrote a letter to the local HUD office about
 9   PHD’s failure to enforce the no-smoking policy at Fillmore Gardens. (Id. ¶ 74.) He also
10   sent an email to Defendant Fernandez, complaining about PHD’s unfair and inconsistent
11   treatment of Plaintiffs’ work order requests. (Id. ¶ 75.) In this email, Mr. Czyzewski
12   suggested that the disparate treatment was due to the maintenance worker’s “homophobia.”
13   (Id. ¶ 76.) Ms. Fernandez responded to Mr. Bollfrass that his complaints were harassing,
14   threatening, and in violation of his lease agreement. (Id. ¶ 76.)
15          In November 2017, Mr. Bollfrass sent another letter to HUD about Fillmore
16   Garden’s no-smoking policy. HUD responded by letter in February 2018 that it would
17   monitor PHD’s progress. (Id. ¶ 79.)
18          Mr. Bollfrass complained to HUD about PHD’s inconsistent enforcement of the no-
19   smoking policy again on April 15, 2018. (Id. ¶ 86.) Defendant Montgomery apparently
20   received this letter and cautioned Mr. Bollfrass that his letter to HUD could be considered
21   further harassment and a violation of his lease. (Id. ¶ 87.) HUD responded to Mr. Bollfrass
22   on July 13, 2018, that PHD had acknowledged his concerns, and that the Fillmore Gardens
23   residents should expect to experience improvements in the day-to-day operations at the
24   facility. (Id. ¶ 89.)
25          B.      Arrest and Eviction
26          Mr. Bollfrass served as the President of the Tenant Council at Fillmore Gardens.
27   (Id. ¶ 93.) Defendant Magaard, a resident of Fillmore Gardens, served as a board member
28   of the Tenant Council. (Id. ¶ 90.) The SAC alleges that in 2018, the Tenant Council began


                                                 -4-
      Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 5 of 32



 1   having “problems” with Ms. Magaard, which caused Mr. Bollfrass to resign as President.
 2   (Id. ¶ 93.) Plaintiff Czyzewski succeeded Mr. Bollfrass as President. (Id. ¶ 94.) But he
 3   also purportedly had “consistent problems” with Ms. Magaard. (Id. ¶ 96.)
 4          At the June 21, 2018 Tenant Council meeting, a verbal altercation occurred between
 5   Plaintiff Czyzewski and Defendant Magaard. (Id. ¶ 99.) After the altercation, allegedly at
 6   Defendant Fernandez’s direction, Defendant Navarrette (the PHD property manager) told
 7   Ms. Magaard to call the police, which she did. (Id. ¶ 102.) Officers McAbee and Martin
 8   (the Officer Defendants) responded to the call and met with Ms. Magaard, Defendant
 9   Fernandez and Defendant Bosshart in Ms. Fernandez’s office.            (Id. ¶ 104.)    This
10   conversation was captured on video by Officer McAbee’s body camera. (Id. ¶ 105.)
11          Ms. Magaard drafted an incident report regarding the altercation but told the Officer
12   Defendants that she did not desire prosecution. (Id. ¶¶ 111, 113.) Defendant Fernandez
13   directed Ms. Magaard to “take her time” with the incident report, and that she could have
14   Ms. Fernandez review it before submitting it. (Id. ¶ 112.)     After Ms. Magaard left the
15   office, Ms. Fernandez proceeded to tell the Officer Defendants that Defendant
16   Montgomery had previously fired Mr. Czyzewski and that she was in the process of typing
17   an eviction notice to him. (Id. ¶¶ 116, 117.) At the Officer Defendants’ request, Ms.
18   Fernandez then reenacted the altercation that had occurred between Mr. Czyzewski and
19   Ms. Magaard, mocking the way that Mr. Czyzewski held his hands. (Id. ¶ 118.) When the
20   Officer Defendants inquired about the Tenant Council, Defendant Fernandez
21   acknowledged that there would be a lot of hoops to jump through with HUD to disband it.
22   (Id. ¶ 132.)
23          The Defendant Officers asked Defendant Fernandez if she wanted to press charges
24   against Mr. Czyzewski, (id. ¶ 127), and when Ms. Fernandez reached out to Ms. Grittman
25   for guidance, Ms. Grittman responded in a text message that “an arrest guarantees the
26   eviction.” (Id. ¶ 133.) Defendants Fernandez and Bosshart then agreed that they desired
27   prosecution for disorderly conduct and Ms. Fernandez listed herself as a victim in the
28   incident report. (Id. ¶ 145.)


                                                -5-
      Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 6 of 32



 1          The Officer Defendants arrested Mr. Czyzewski, who was taken to jail and charged
 2   with threatening and intimidating and disorderly conduct.         (Id. ¶ 148.)   Defendant
 3   Emmerson, who was previously the deputy director of PHD, was the original prosecutor in
 4   Mr. Czyzewski’s criminal case. (Id. ¶ 154.) As a result of Mr. Czyzewski’s arrest and the
 5   criminal charges, Plaintiffs were served with an eviction notice and were temporarily
 6   evicted from Fillmore Gardens for two months. (Id. ¶¶ 153, 156.) Mr. Czyzewski was
 7   ordered by the municipal court judge not have any contact with Ms. Fernandez or Ms.
 8   Bosshart during the pendency of the criminal case. (Id. ¶ 153.)
 9          Plaintiffs requested a formal hearing on the eviction notice. (Id. ¶ 162.) When
10   Plaintiffs asked PHD for the documents on which it intended to rely during the eviction
11   hearing, PHD and Defendant Navarrette allegedly refused to provide them. (Id. ¶ 163.)
12   The formal eviction hearing was held on July 31, 2019, and the hearing panel unanimously
13   set aside Plaintiffs’ eviction notice. (Id. ¶ 167.) Plaintiffs maintain that other residents
14   who engaged in more serious altercations involving physical violence were not evicted by
15   PHD or arrested and prosecuted like Mr. Czyzewski was. (Id. ¶¶ 157, 167.)
16          On August 1, 2018, Defendant Magaard applied for an injunction against
17   harassment against Plaintiff Czyzewski, which Plaintiffs allege was done at the urging of
18   PHD. (Id. ¶ 172.) Ms. Magaard’s application for the injunction was denied.
19          C.     Alleged Retaliation and Disbandment of the Tenant Council
20          The SAC alleges that the PHD Defendants continued to retaliate against Plaintiffs
21   after they prevailed in the eviction hearing. (Id. ¶ 174.) On August 28, 2018, Plaintiff
22   Czyzewski emailed Defendants Montgomery, Fernandez, Stotler, Bosshart and Fernandez,
23   stating that he intended to proceed with a Tenant Council Meeting despite Management’s
24   announcement to the Fillmore Gardens residents that the Tenant Council board was
25   defunct. (Id. ¶ 178.)
26          The next week, Defendant Fernandez posted a letter around Fillmore Gardens,
27   (which was copied to Defendants Stotler, Grittman, Navarrette and Bosshart), accusing
28   Plaintiff Czyzewski of forcing residents to participate in Tenant Council and questioning


                                                -6-
      Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 7 of 32



 1   the Council’s validity. (Id. ¶¶ 179, 180, 183.) The letter also demanded evidence of a fully
 2   elected board before the Tenant Council could take further action; and it required that the
 3   Tenant Council produce all financial and meeting records to PHD. (Id. ¶ 182.)
 4          In February 2019, Plaintiffs were issued a 14-day notice of termination of their lease
 5   for past due rent, even though Plaintiffs maintain that their rent had been paid. (Id. ¶ 184.)
 6   When Plaintiffs met with Defendant Hogan (PHD housing supervisor) to discuss the
 7   termination notice, she proceeded to conduct a “supervisory audit” of Plaintiffs’ financial
 8   statements to determine whether Plaintiffs were receiving additional income that would
 9   make them ineligible for public housing assistance. (Id. ¶¶ 188-194.) Plaintiffs claim that
10   this audit was not provided for in PHD or HUD regulations. (Id. ¶ 194.)
11          Even though this action was not filed until May 2019, HUD sent a letter to Plaintiffs
12   in March 2019, indicating that it could no longer intervene to assist Plaintiffs with their
13   complaints due to their lawsuit against the City of Phoenix. (Id. ¶ 197.) Plaintiffs maintain
14   that no litigation was pending at that time and that PHD lied to HUD about the existence
15   of a lawsuit to deprive Plaintiffs of HUD oversight. (Id. ¶ 198.)
16          Plaintiffs claim that these collective actions by the PHD destroyed the Tenant
17   Council and caused the Fillmore Gardens residents to fear further participation or
18   organization in the Fillmore Gardens community. (Id. ¶ 203.)
19   III.   LEGAL STANDARDS
20          Rule 12(b)(6) authorizes the Court to dismiss a claim for “failure to state a claim
21   upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A Rule 12(b)(6) motion tests
22   the legal sufficiency of the claims asserted in the complaint, which is a question of law.
23   North Star Int’l., 720 F.2d at 580. To avoid a Rule 12(b)(6) dismissal, a complaint need
24   not contain detailed factual allegations; rather, it must plead “enough facts to state a claim
25   to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Facial
26   plausibility exists if the pleader pleads factual content that allows the Court to draw the
27   reasonable inference that the defendant is liable for the misconduct alleged. Id. Plausibility
28   does not equal probability, but it requires more than a sheer possibility that a defendant has


                                                 -7-
      Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 8 of 32



 1   acted unlawfully. Id.
 2   IV.    ANALYSIS
 3          A.        Count One (42 U.S.C. § 1983)
 4          In Count One, Plaintiffs claim pursuant to 42 U.S.C. § 1983 that all Defendants
 5   violated their rights under the First, Fourth and Fourteenth Amendments. Section 1983
 6   provides that:
 7                    [e]very person who, under color of any statute, ordinance,
                      regulation, custom, or usage, of any State or Territory or the
 8                    District of Columbia, subjects, or causes to be subjected, any
                      citizen of the United States or other person within the
 9
                      jurisdiction thereof to the deprivation of any rights, privileges,
10                    or immunities secured by the Constitution and laws, shall be
                      liable to the party injured in an action at law, suit in equity, or
11                    other proper proceeding for redress . . . .
12          In order to recover under § 1983, the plaintiff must show that the conduct allegedly
13   causing the deprivation of a federal right is fairly attributable to state actors. Caviness v.
14   Horizon Cmty. Learning Ctr., Inc., 590 F.3d 806, 812 (9th Cir. 2010).
15                    1.     Defendant Magaard
16          Preliminarily, the Court notes the inadequacy of the § 1983 claim against Ms.
17   Magaard (who is a private resident of Fillmore Gardens) and orders it dismissed. See
18   Sparling v. Hoffman Constr. Co., Inc., 864 F.2d 635, 638 (9th Cir. 1988) (court may on its
19   own initiative “note the inadequacy of the complaint and dismiss it for failure to state a
20   claim”). A private person acts “under color of” state law when involved in a conspiracy
21   with state officials to deprive someone of federal rights. See Tower v. Glover, 467 U.S.
22   914, 920 (1984). To establish liability for a conspiracy between a private actor and a state
23   actor, the plaintiff must show an agreement or meeting of the minds to violate constitutional
24   rights. Crowe v. Cty. of San Diego, 608 F.3d 406, 440 (9th Cir. 2010). To be liable, each
25   participant in the conspiracy must at least share the common objective of the conspiracy.
26   Id.
27          Here, the alleged conspiracy between Ms. Magaard and the PHD Defendants centers
28   on Ms. Magaard’s statements to police after her verbal altercation with Mr. Czyzewski,


                                                     -8-
      Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 9 of 32



 1   and her request for an injunction against harassment against Mr. Czyzewski after Plaintiffs
 2   prevailed in the eviction proceedings. (See Doc. 57, ¶ 172.) Plaintiffs also state that Mr.
 3   Bollfrass resigned as President of the Tenant Council because “he believed” Ms. Magaard
 4   and Ms. Fernandez were trying to remove him. (Id. ¶ 93.) With regard to Mr. Czyzewski’s
 5   arrest, the SAC does not allege facts to show that Ms. Magaard prevented the Officer
 6   Defendants from acting on their own judgment or discretion when they arrested him—in
 7   fact, Ms. Magaard told the Officer Defendants that she did not desire prosecution. Nor
 8   does the SAC show a “meeting of the minds” between Ms. Magaard and the PHD
 9   Defendants to violate Plaintiffs’ constitutional rights through the unsuccessful pursuit of
10   an injunction against harassment or through the change in Tennant Council leadership from
11   Mr. Bollfrass to Mr. Czyzewski. Accordingly, the Court finds that the SAC failed to plead
12   that Ms. Magaard was acting “under color of law.” Because § 1983 excludes from its reach
13   purely private conduct, Count One against Ms. Magaard is dismissed.
14                 2.     Fourth Amendment
15          Mr. Czyzewski alleges that the Officer Defendants arrested him without probable
16   cause in violation of the Fourth Amendment. (Doc. 57, ¶ 215.) The Officer Defendants
17   argue that Mr. Czyzewski is barred from disputing probable cause in this action because
18   he entered into a diversionary plea agreement in municipal court for events surrounding
19   his altercation with Ms. Magaard, admitting that he committed disorderly conduct. (See
20   Doc. 66-2); (Doc. 80 at 6.) The Officer Defendants alternatively assert that there was
21   probable cause to arrest Mr. Czyzewski for disorderly conduct. The Court declines to find,
22   based on language contained in Mr. Czyzewski’s diversionary plea agreement, that he is
23   estopped from arguing in this action that the Officer Defendants arrested him without
24   probable cause. In any event, the Court agrees with the Officer Defendants that there was
25   probable cause for Mr. Czyzewski’s arrest.
26          Preliminarily, in ruling on the Motion to Dismiss, the Court has considered Mr.
27   Czyzewski’s “Positive Alternatives Diversion Program Plea Agreement (Anger
28   Management),” which Defendants attached as Exhibit 2 to the Motion to Dismiss (Doc.


                                                -9-
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 10 of 32



 1   66-2).3 Mr. Czyzewski pled guilty in municipal court to disorderly conduct, but the plea
 2   agreement stated that the charges against him would be dismissed and no judgment of
 3   conviction would be entered if he complied with the terms of the plea agreement, including
 4   attending a diversion program. (Doc. 66-2 at 4.) The parties in this action agree that Mr.
 5   Czyzewski completed the terms of the diversion program, and that the criminal charges
 6   against him were dismissed without prejudice for that reason. (Doc. 76 at 3); (Doc. 66 at
 7   4-5.)
 8           Nonetheless, the Officer Defendants argue that paragraph six of Mr. Czyzewski’s
 9   plea agreement bars his Fourth Amendment claim. Paragraph six of the plea states that the
10   defendant “is precluded from denying in any civil proceeding the essential allegations for
11   the criminal offense of which he/she is convicted. The defendant further understands that
12   a guilty or no contest plea will result in a conviction.” (Doc. 66-2 at 2.) A.R.S. § 13-807
13   states the same. See A.R.S. § 13-807 (a defendant who is convicted in a criminal
14   proceeding is precluded from subsequently denying in any civil proceeding the essential
15   allegations of the criminal offense). Because the criminal charges against Mr. Czyzewski
16   were dismissed, and because neither the plea agreement nor A.R.S. § 13-807 precludes him
17   from denying the allegations of the underlying offense in the absence of a conviction, the
18   Court finds that Mr. Czyzewski’s Fourth Amendment claim against the Officer Defendants
19   is not barred.
20           The Court now turns to whether the SAC pleads plausible facts to show that the
21   Officer Defendants lacked probable cause to arrest Mr. Czyzewski. “Probable cause to
22   arrest exists when officers have knowledge or reasonably trustworthy information
23   sufficient to lead a person of reasonable caution to believe that an offense has been or is
24   being committed by the person being arrested.” United States v. Lopez, 482 F.3d 1067,
25   3
       While review of a motion brought pursuant to Rule 12(b)(6) is generally limited to the
     complaint, Cervantes v. City of San Diego, 5 F.3d 1273, 1274 (9th Cir. 1993), courts may
26   “consider certain [other] materials—documents attached to the complaint, documents
     incorporated by reference in the complaint, or matters of judicial notice—without
27   converting the motion to dismiss into a motion for summary judgment,” United States v.
     Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). The Court has considered the diversionary plea
28   agreement submitted as Exhibit 2 to the Motion to Dismiss because it is a certified copy of
     an official and original Phoenix Municipal Court electronic record. (See Doc. 66-2.)

                                               - 10 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 11 of 32



 1   1072 (9th Cir.2007) (citing Beck v. Ohio, 379 U.S. 89, 91 (1964)). In support of their
 2   Motion to Dismiss, the Officer Defendants submitted a transcript of their interactions with
 3   Mr. Czyzewski, which were captured by Officer McAbee’s body camera.4 (Doc. 80 at 5-
 4   9.) The transcript reflects that Mr. Czyzewski told the Officer Defendants there were forty-
 5   nine people in the Tenant Council meeting who witnessed the verbal altercation between
 6   him and Ms. Magaard, and that he knew the argument was disruptive to them. Mr.
 7   Czyzewski also admitted to the officers that he raised his fist and hit the table out of
 8   frustration before approaching Ms. Magaard while he yelled. (Doc. 80-1 at 56.) Ms.
 9   Fernandez, Ms. Bosshart, and Ms. Magaard reported the same.
10          The SAC does not provide a counternarrative to the events reflected in the transcript.
11   In fact, Plaintiffs do not dispute that Mr. Czyzewski made voluntary statements to the
12   Officer Defendants, confessing to the crime of disorderly conduct; nor do they dispute that
13   the transcript, taken as a whole, evidences probable cause for Mr. Czyzewski’s arrest.
14   (Doc. 85 at 6.)    Instead, Plaintiffs argue that the Officer Defendants obtained Mr.
15   Czyzewski’s confession in violation of Miranda v. Arizona, and that the Officers therefore
16   improperly based their determination of probable cause on his statements. See Miranda,
17   384 U.S. 436, 479 (1966) (requiring certain warnings before custodial interrogation). (Doc.
18   85 at 6.)
19          The alleged Miranda violation is inapposite for two reasons. First, any purported
20   Miranda violation is not actionable under § 1983 unless the statements were used in a
21   criminal proceeding, which did not occur in this case. See Chavez v. Martinez, 538 U.S.
22   760 (2003). Second, the Ninth Circuit has recognized that voluntary statements may be
23   used to determine whether probable cause existed, even if the suspect should have been
24   read Miranda warnings first. See United States v. Patterson, 812 F.2d 1188, 1193 (9th Cir.
25   1987) (finding in criminal case that voluntary statements taken in violation of Miranda
26   may be used to establish probable cause); see also Burrell v. Virginia, 395 F.3d 508, 515
27   4
       Plaintiffs do not dispute the accuracy of the transcript. Because Plaintiffs have
     incorporated the body camera footage by reference in the Complaint and rely on the
28   interactions depicted therein to support their claims, the Court will consider the transcript
     without converting the motion to one for summary judgment. Ritchie, 342 F.3d at 908.

                                                - 11 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 12 of 32



 1   (4th Cir. 2005) (finding in a § 1983 action that officers properly considered suspect’s
 2   refusal to provide insurance information when evaluating probable cause, even though
 3   Fifth Amendment may have barred admission of suspect’s refusal in criminal case).
 4          Here, the undisputed evidence reflects that Mr. Czyzewski admitted to the Officer
 5   Defendants that he had committed disorderly conduct. (Doc. 80-1 at 51); see A.R.S. § 13-
 6   2904(A)(1) (disorderly conduct occurs where a person, with intent to disturb the peace or
 7   quiet of another person, or with knowledge of doing so, engages in fighting, violent or
 8   seriously disruptive behavior). The statements from Ms. Fernandez, Ms. Bosshart, and
 9   Ms. Magaard reflect the same. Because the alleged Miranda violation does not alter the
10   probable cause analysis, the Court finds that Plaintiffs have not pleaded plausible facts to
11   show that the Officer Defendants arrested Mr. Czyzewski without probable cause.
12   Therefore, the Motion to Dismiss the Fourth Amendment § 1983 claim against the Officer
13   Defendants and their spouses is granted.
14                 3.     First Amendment
15                        a.     Impeding Plaintiffs’ Efforts to Organize and Associate
16          Plaintiffs allege that Defendants impeded their efforts to organize and associate.
17   Among the rights protected by the First Amendment are the rights of individuals to speak
18   and petition the government for the redress of grievances, and to engage in group efforts
19   toward those ends without interference by the State. Roberts v. U.S. Jaycees, 468 U.S. 609,
20   622 (1984). Government action that infringes upon these freedoms may take numerous
21   forms, including action that seeks to impose penalties or withhold benefits from individuals
22   because of their membership in a disfavored group, or trying to interfere with the internal
23   organization or affairs of the group. See id. (citing cases). Plaintiffs claim that Defendants
24   have impeded their efforts to organize by engaging in conduct that was designed to scare
25   Plaintiffs from participating and organizing in the Fillmore Gardens community, like
26   subjecting Plaintiffs to eviction proceedings and supervisory audits, and ignoring their
27   work order requests. (Doc. 57, ¶ 214.)
28          Defendants respond that Plaintiffs have failed to allege the Tenant Council was


                                                 - 12 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 13 of 32



 1   engaged in speech aimed at the redress of grievances when the alleged adverse actions were
 2   taken. (Doc. 66 at 15.) The Court does not agree. The SAC asserts that the Fillmore
 3   Gardens Tenant Council is a resident union, and that Plaintiffs, as members of that group,
 4   disputed PHD’s funding of the Tenant Council, reported unsanitary and dangerous property
 5   conditions to PHD, sought to have the no-smoking policy enforced, and made complaints
 6   to HUD about PHD. (Doc. 57, ¶ 28) These are all forms of speech plausibly construed as
 7   petitions to the government for redress of grievances, and a correlative freedom to engage
 8   in group efforts toward that end is guaranteed by the First Amendment. Roberts, 468 U.S.
 9   at 622. The Motion to Dismiss Plaintiffs’ § 1983 First Amendment Association claim is
10   denied.
11                        b.     Retaliation
12          The First Amendment “forbids government officials from retaliating against
13   individuals for speaking out” against the Government. Blair v. Bethel Sch. Dis., 608 F. 3d
14   540, 543 (9th Cir. 2010). To recover under § 1983 for such retaliation, a plaintiff must
15   prove: (1) he engaged in constitutionally protected activity; (2) as a result, he was subject
16   to adverse action that would chill a person of ordinary firmness from continuing to engage
17   in the activity; and (3) there was a substantial causal relationship between the
18   constitutionally protected activity and the adverse action. Id. (citations and quotations
19   omitted). Plaintiffs allege that Defendants retaliated against them for exercising their First
20   Amendment rights. The alleged retaliations include firing Mr. Czyzewski, subjecting
21   Plaintiffs to eviction proceedings, evicting Plaintiffs from their public housing for two
22   months during the pendency of the eviction proceedings, disbanding the Tenant Council,
23   depriving Plaintiffs of HUD oversight by misrepresenting that Plaintiffs had an active
24   lawsuit against PHD; arresting Mr. Czyzewski, and prosecuting Mr. Czyzewski. For
25   reasons that follow, the Court finds that Plaintiffs have stated a § 1983 First Amendment
26   retaliation claim. The Court however dismisses Plaintiffs’ retaliatory arrest claims against
27   the individual Defendants and Plaintiffs’ retaliatory prosecution claims against all
28   Defendants.


                                                 - 13 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 14 of 32



 1                               i.      Protected Activity and Adverse Action
 2          Defendants argue that Plaintiffs have failed to identify how they engaged in
 3   constitutionally protected activity or that they suffered any adverse action. (Doc. 66 at 14);
 4   (Doc. 80 at 2.) For reasons previously stated, the SAC sufficiently alleges that Plaintiffs
 5   engaged in constitutionally protected activities under the First Amendment.        The SAC
 6   further alleges that due to Plaintiffs’ engagement in these constitutionally protected
 7   activities, Defendants terminated Mr. Czyzewski’s public employment, subjected them to
 8   eviction proceedings, evicted Plaintiffs from their public housing for two months,
 9   disbanded the Tenant Council, deprived them of HUD oversight by misrepresenting that
10   Plaintiffs had an active lawsuit against PHD, and ignored their work order requests. These
11   are all adverse actions for which the SAC sufficiently establishes a causal connection to
12   the constitutionally protected activity. The Motion to Dismiss Plaintiffs’ § 1983 First
13   Amendment Retaliation claim, with respect to these alleged adverse actions, is denied.
14                               ii.     Noerr-Pennington Doctrine
15          Defendants alternatively argue that Plaintiffs’ claim about retaliatory eviction
16   proceedings is barred by the Noerr-Pennington doctrine, which provides that those who
17   petition a department of the government for redress are generally immune from statutory
18   liability for their petitioning conduct. (Doc. 66 at 15-16); Sosa v. DIRECTV, Inc., 437 F.3d
19   923, 929-31 (9th Cir. 2006). As the Court understands it, Defendants’ argument is that the
20   eviction process against Plaintiffs had the potential to result in litigation (if for example,
21   Plaintiffs refused to vacate the premises), and that therefore the Court should treat the
22   eviction process as an exercise of Defendants’ First amendment rights. (Doc. 66 at 15.)
23   The Court is not persuaded. Defendants cite no case for their proposition that the initiation
24   of eviction proceedings by a government employee during the course of government
25   employment is an activity protected by the First Amendment. (Cf. Doc. 78 at 9.) The
26   Motion to Dismiss Plaintiffs’ § 1983 First Amendment Retaliation claim on this basis is
27   denied.
28


                                                 - 14 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 15 of 32



 1                               iii.    Hartman doctrine
 2          Defendants move to dismiss Plaintiffs’ retaliatory prosecution claim pursuant to the
 3   Hartman doctrine, which requires that the plaintiff plead and prove the absence of probable
 4   cause when claiming that he was prosecuted in retaliation for the exercise of his First
 5   Amendment rights. Hartman v. Moore, 547 U.S. 250, 256 (2006). A § 1983 action for
 6   retaliatory prosecution is not brought against the prosecutor, “who is absolutely immune
 7   from liability for the decision to prosecute.” Id. at 262 (quoting Imbler v. Pachtman, 424
 8   U.S. 409, 431 (1976)). Instead, in a retaliatory prosecution claim, the defendant will be a
 9   non-prosecuting official who may have influenced the prosecutorial decision. Hartman,
10   547 U.S. at 256. The plaintiff in a retaliatory prosecution case must show that the non-
11   prosecuting official acted in retaliation and that he induced the prosecutor to bring charges
12   that would not have been initiated without his urging. Id. This requires the plaintiff to
13   plead and prove an absence of probable cause. Id. at 265-266. For reasons already stated,
14   Plaintiffs failed to plead facts that plausibly show there was no probable cause to charge
15   Mr. Czyzewski with disorderly conduct.5 It is therefore ordered granting Defendant’s
16   Motion to Dismiss Plaintiffs’ § 1983 retaliatory prosecution claim.
17                               iv.     Retaliatory Arrest
18          The SAC alleges that Mr. Czyzewski was arrested in retaliation for the exercise of
19   his First Amendment rights. Mr. Czyzewski brings this claim against the individual PHD
20   Defendants, PHD, and the City of Phoenix. Where a plaintiff alleges retaliatory arrest
21   against an official in their individual capacity, he must plead and prove the absence of
22   probable cause. Nieves v. Bartlett, --- U.S. ---, 139 S. Ct. 1715, 1724 (2019) (extending
23   Hartman to the retaliatory arrest context). Where a plaintiff alleges that the wrongful arrest
24   was the result of “an official policy motivated by retaliation,” however, he need not plead
25   and prove the absence of probable cause. Lozman v. City of Rivera Beach, 585 U.S. ---,
26   138 S. Ct. 1945, 1947-48 (2018) (probable cause does not categorically bar a plaintiff from
27   5
      Because the Court finds that Plaintiffs failed to plead an absence of probable cause, the
     Court need not decide Defendants’ alternate argument that they are entitled to absolute
28   immunity for statements they made to police under Ledvina v. Cerasani, 146 P.3d 70, 75
     (App. 2006). (Doc. 66 at 13).

                                                 - 15 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 16 of 32



 1   suing municipality for retaliatory arrest if plaintiff was arrested pursuant to official
 2   municipal policy of retaliation). For reasons already stated, the Court finds that the SAC
 3   failed to plead and prove the absence of probable cause for Mr. Czyzewski’s arrest.
 4   Therefore, the Motion to Dismiss Plaintiff Czyzewski’s retaliatory arrest claim against the
 5   individual Defendants is granted.
 6          Even though there was probable cause to arrest Mr. Czyzewski, his retaliatory arrest
 7   claim against the City of Phoenix will survive the Rule 12(b)(6) Motion to Dismiss if the
 8   SAC has pleaded facts that show Mr. Czyzewski was arrested as the result of an official
 9   policy motivated by retaliation. Lozman, 585 U.S. at ---, 138 S. Ct. at 1947-48. While the
10   Supreme Court in Lozman did not decide whether the plaintiff’s arrest was taken pursuant
11   to an official policy, id. at ---, 138 S. Ct. at 1951, it allowed the retaliatory arrest claim to
12   proceed against the City, even though there was probable cause for the plaintiff’s arrest,
13   based on five considerations: (1) the plaintiff had alleged more governmental action than
14   simply his arrest—he claimed that the City “itself retaliated against him pursuant to an
15   ‘official municipal policy’ of intimidation;” (2) the plaintiff alleged that the retaliation plan
16   was premeditated; (3) the plaintiff had objective evidence of a policy motivated by
17   retaliation; (4) the alleged official policy of retaliation was for prior, protected speech
18   unrelated to the criminal offense for which the arrest was made; and (5) the right to petition
19   the government for redress of grievances is “one of the most precious of the liberties
20   safeguarded by the Bill of Rights.” Id. at ---, 138 S. Ct. at 1954-55; see also DeMartini v.
21   Town of Gulf Stream, 942 F.3d 1277, 1307 (11th Cir. 2019) (interpreting Lozman to have
22   established a five-pronged exception to Hartman’s no-probable cause requirement).
23          Applying these Lozman factors, the Court finds that Plaintiffs have stated plausible
24   facts that, if true, would establish that Mr. Czyzewski was arrested as the result of an
25   official policy motivated by retaliation. First, Plaintiffs have alleged more governmental
26   action than simply Mr. Czyzewski’s arrest. They alleged that PHD engaged in an official
27   policy of intimidation and retaliation by issuing lease violation notices, subjecting
28   Plaintiffs to financial audits, initiating eviction proceedings, firing Mr. Czyzewski,


                                                  - 16 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 17 of 32



 1   mishandling work order requests, and hindering the Tenant Council’s ability to organize.
 2   Second, Plaintiffs allege that the retaliation was premeditated and spanned the course of
 3   many months.       Third, Plaintiffs have objective evidence of retaliation—Defendant
 4   Fernandez told the Officer Defendants she wanted them to arrest Mr. Czyzewski for
 5   disorderly conduct based on a text message she received from Defendant Grittman (the
 6   PHD housing manager) that the arrest would guarantee Mr. Czyzewski’s eviction from
 7   Fillmore Gardens. Fourth, Plaintiffs allege that Mr. Czyzewski was arrested in retaliation
 8   for his prior, protected speech and associations (not because he was engaging in protected
 9   speech at the time of his arrest). Fifth, Plaintiffs allege that PHD retaliated against them to
10   hinder them from petitioning the government for redress of grievances. Accordingly, the
11   Court finds that Plaintiffs have stated a claim for retaliatory arrest against the City of
12   Phoenix, even though the Officer Defendants had probable cause to arrest him. The Motion
13   to Dismiss Count Plaintiffs’ retaliatory arrest claim against the City of Phoenix is denied.
14                 4.     Fourteenth Amendment
15                        a.      Procedural Due Process
16          Plaintiffs claim that Defendants violated their Fourteenth Amendment right to due
17   process by not allowing Plaintiffs to review records prior to their formal eviction hearing
18   and by terminating Mr. Czyzewski’s employment as a resident assistant without notice or
19   opportunity to be heard. (Doc. 57 at 40, ¶ 215.) “Procedural due process imposes
20   constraints on governmental decisions which deprive individuals of ‘liberty’ or ‘property’
21   interests within the meaning of the Due Process Clause of the Fifth or Fourteenth
22   Amendments.” Mathews v. Eldridge, 424 U.S. 319, 332 (1976). A § 1983 claim based on
23   procedural due process has three elements: (1) a liberty or property interest protected by
24   the Constitution; (2) a deprivation of the interest by the government; and (3) lack of
25   process. Portman v. Cty. of Santa Clara, 995 F.2d 898, 904 (9th Cir. 1993).
26          Regarding Plaintiffs’ claim that Defendant Fernandez violated Plaintiffs’ rights to
27   due process by refusing to show them in advance of the eviction hearing the documents
28   she submitted, (Doc. 57, ¶ 257), the Court finds that Plaintiffs have failed to state a claim


                                                 - 17 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 18 of 32



 1   upon which relief may be granted.        Plaintiffs have not alleged that the documents Ms.
 2   Fernandez presented were any different than the documents Mr. Czyzewski himself
 3   obtained in the criminal case. Furthermore, Plaintiffs’ eviction notice was ultimately
 4   rescinded after the eviction hearing during which the purported due process violation
 5   occurred. Defendants’ Motion to Dismiss this portion of Plaintiffs’ § 1983 Fourteenth
 6   Amendment claim is granted.
 7          Turning to Mr. Czyzewski’s allegation that he was fired from his Resident Assistant
 8   position without the opportunity to be heard, the Court finds that Plaintiffs have alleged
 9   enough facts to state a claim to relief that is plausible on its face. Plaintiffs allege that the
10   third-party vendor who employed Mr. Czyzewski as a resident assistant at PHD had a
11   policy for “just cause” termination and an intermediate step involving discipline if
12   employees were not in compliance with the policy. Plaintiffs claim that PHD adhered to
13   the same policies. (Doc. 57, ¶ 46.) Notwithstanding these policies, Mr. Czyzewski was
14   apparently fired “on the spot” by Defendant Emmerson, who told Defendant that he could
15   fire Mr. Czyzewski for any reason he wanted.             According to the SAC, Defendant
16   Emmerson also told Plaintiffs not to sue him. (Id. ¶ 67.) If Mr. Czyzewski was a public
17   employee with a protected property interest in his employment, he was due some pre-
18   termination process before he was terminated. See Cleveland Bd. of Educ. v. Loudermill,
19   470 U.S. 532, 542 (1985). Defendants’ Motion to Dismiss this portion of Plaintiffs’ § 1983
20   Fourteenth Amendment claim is denied.
21                         b.     Equal Protection
22          Plaintiffs claim that Defendants violated the Equal Protection Clause of the
23   Fourteenth Amendment by subjecting them to disparate treatment because of their sexual
24   orientation. The Equal Protection Clause provides that “[n]o state shall . . . deny to any
25   person within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV.
26   The Ninth Circuit has held that § 1983 claims based on equal protection violations must
27   “plead intentional unlawful discrimination or allege facts that are at least susceptible of an
28   inference of discriminatory intent.” Monteiro v. Tempe Union High Sch. Dist., 158 F.3d


                                                  - 18 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 19 of 32



 1   1022, 1026 (9th Cir. 1998).
 2          Here, Plaintiffs allege acts of discrimination based on their sexual orientation, but
 3   the facts alleged do not show unlawful discrimination or support an inference of
 4   discriminatory intent. The allegations in the SAC related to alleged discrimination on the
 5   basis of sexual orientation include Dina Fernandez’s mocking Mr. Czyzewski for the way
 6   he held his arms during the altercation with Ms. Magaard; Ms. Fernandez’s reaction to
 7   Plaintiffs’ concerns about the maintenance worker’s homophobia, and Defendant
 8   Fernandez’s statement about Plaintiffs’ “lack of hygiene,” when she went to investigate the
 9   smell of cigarette smoke in their apartment. These facts do not demonstrate an inference
10   of discriminatory intent or disparate treatment under the Equal Protection clause.
11   Defendant’s Motion to Dismiss Plaintiffs’ § 1983 claim under the Equal Protection Clause
12   of the Fourteenth Amendment is granted.
13                 5.     Defendant Stotler
14          Defendant Stotler moves to dismiss all individual lability claims asserted against
15   her in Count One. (Doc. 80 at 2.) She argues that the allegations in the SAC fail to establish
16   she was personally involved in the alleged constitutional deprivations. (Doc. 2-3.) The
17   Court disagrees.
18          A supervisor may be held liable under § 1983 for her own culpable action or inaction
19   in the training, supervision, or control of her subordinates; for her acquiescence in the
20   constitutional deprivations of which the complaint is made; or for conduct that showed
21   reckless or callous indifference to the rights of others. Larez v. City of Los Angeles, 946
22   F.2d 630, 646 (9th Cir. 1991) (citations and quotations omitted); Jackson v. City of
23   Bremerton, 268 F.3d 646, 653 (9th Cir. 2001); Taylor v. List, 880 F.2d 1040, 1045 (9th
24   Cir. 1989) (defendant can be held liable for failure to act). Here, the SAC alleges that
25   Defendant Stotler was the director of PHD and approved and oversaw the actions of the
26   PHD Defendants. The SAC further claims that Ms. Stotler was aware of the alleged
27   impediments to Plaintiffs’ efforts to organize and engage in activism through the Tenant
28   Council. (Doc. 57, ¶ 178) (Plaintiff Bollfrass emailing Defendant Stotler that the Fillmore


                                                 - 19 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 20 of 32



 1   Gardens Management told residents that the Resident Council was defunct); (id. ¶ 183)
 2   (Defendant Fernandez posting a letter at Fillmore Gardens, which was copied to Ms.
 3   Stotler, stating that the Tenant Council would no longer be recognized as a duly elected
 4   resident council). The Court finds that Plaintiffs have pleaded sufficient facts to state a
 5   claim for individual supervisory liability against Ms. Stotler. Defendant Stotler’s Motion
 6   to Dismiss the remaining individual capacity claims against her is denied.
 7          B.     Count Two (Unconstitutional Policies, Customs, and Failure to Train)
 8          In a § 1983 case, a city or municipality cannot be subject to liability unless the harm
 9   was caused in the implementation of “official municipal policy.” Lozman, --- U.S. ---, 138
10   S. Ct. at 1951 (quoting Monell v. New York City Dept. of Social Servs., 436 U.S. 658, 691
11   (1978)). In Count Two, Plaintiffs allege that Defendants PHD, Stotler, Montgomery,
12   Emmerson, Grittman, Fernandez, Hogan, Navarrette, and Bosshart were official policy
13   makers for PHD, and as such, that they had the authority and responsibility to establish
14   PHD policies, and to train officers, agents, and employees of PHD. (Doc. 57, ¶ 226.)
15   Plaintiffs further allege that PHD has a policy of prohibiting constitutionally protected
16   activity, (id. ¶ 230) and that the prior Tenant Council was disbanded after PHD took similar
17   retaliatory actions against it and its board members, (id. ¶ 38.) To establish knowledge,
18   Plaintiffs point to an email they sent to the PHD Defendants, including Ms. Stotler (the
19   Director of PHD), complaining that Fillmore Gardens Management told residents the
20   Resident Council had been disbanded (Doc. 57, ¶ 178), as well as a letter from Defendant
21   Fernandez to the Fillmore Garden residents, which was copied to various PHD supervisors
22   and managers and stated the same. (Id. ¶ 183.)
23          Defendants move to dismiss Count Two, asserting that Plaintiffs failed to identify
24   any specific systemic and widespread policies, customs, or trainings of the City of Phoenix
25   that are constitutionally deficient. (Doc. 80 at 4.) The Supreme Court has rejected a
26   heightened pleading requirement for § 1983 municipal liability claims, and the
27   “plausibility” standard in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), has not
28   affected federal courts’ continued rejection of a heightened standard. See Leatherman v.


                                                 - 20 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 21 of 32



 1   Tarrant County, 507 U.S. 163, 168 (1993) (rejecting a more demanding rule for § 1983
 2   claims than for pleading other kinds of claims for relief); see Schaeffer v. Whitted, 121 F.
 3   Supp. 3d 701, 718 (W.D. Tex. 2015) (noting the uncertainty of Leatherman, post Iqbal-
 4   Twombly, but allowing claim to proceed where defendant municipality was provided fair
 5   notice and allegations were not boilerplate); see also Riley v. Cty. of Cook, 682 F. Supp. 2d
 6   856, 861 (E.D. Ill. 2010) (applying Leatherman post-Twombly). Because the Court
 7   recognizes that Plaintiffs may at this juncture lack the actual details concerning
 8   supervisors’ interactions with employees accused of committing constitutional violations,
 9   the Court finds that Plaintiffs have satisfied the requirements of Rule 12(b)(6) by asserting
10   factual allegations, that if proven, would establish the elements of municipality liability
11   under § 1983.
12          Defendants additionally argue that naming the PHD Defendants in their official
13   capacities is redundant to naming the City of Phoenix in their municipality liability claim,
14   and the Court agrees. Plaintiffs do not meaningfully dispute that the official capacity
15   claims are redundant and duplicative to the municipality liability claim against the City of
16   Phoenix. (Doc. 76 at 10-11) (arguing solely that individual and official capacity claims are
17   not redundant). When both a municipal officer and a local government entity are named as
18   defendants in the complaint, a court may dismiss the officer as a redundant officer. See,
19   e.g., Kentucky v. Graham, 473 U.S. 159, 166 (1985) (official capacity suits are in all
20   respects to be treated as a suit against the entity); Love-Lane v. Martin, 355 F.3d 766, 783
21   (4th Cir. 2004). It is therefore ordered granting Defendants’ Motion to Dismiss Count Two
22   against Defendants Stotler, Montgomery, Emmerson, Grittman, Fernandez, and Hogan.
23   The Motion to Dismiss Count Two against the City of Phoenix is denied.
24          C.       Count Three (Violation of A.R.S. § 33-1381)
25          Plaintiffs allege in Count Three that Defendants PHD, Bosshart, Fernandez and
26   Navarrette retaliated against them in violation of A.R.S. § 33-1381 for Plaintiffs’
27   “complaints to governmental agencies such as PHD and HUD, and for becoming members
28   of an organizing tenants’ unions and similar organizations such as Tenant Council.” (Doc.


                                                - 21 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 22 of 32



 1   57, ¶ 234.) Section 33-1381(A)(1)-(4) of the Arizona Residential Landlord and Tenant Act
 2   (“ARLTA”) states:
 3                  [A] landlord may not retaliate by increasing rent or decreasing
                   services or by bringing or threatening to bring an action for
 4
                   possession after . . . (1) [t]he tenant has complained to a
 5                 governmental agency charged with responsibility for
                   enforcement of a building or housing code of a violation
 6                 applicable to the premises materially affecting health and
 7                 safety; (2) [t]he tenant has complained to the landlord of a
                   violation under § 33-1324[6]; [3] [t]he tenant has organized or
 8                 become a member of a tenants’ union or similar organization;
 9                 [or] (4) [t]he tenant has complained to a governmental agency
                   charged with the responsibility for enforcement of the wage-
10                 price stabilization act.
11
             If a landlord violates § 33-1381(A) by engaging in retaliatory conduct against the
12
     tenant, the tenant is entitled to the remedies enumerated in A.R.S. § 33-1367 (the “remedies
13
     statute”). See A.R.S. § 33-1367(B). The remedies statute states:
14
                   If the landlord unlawfully removes or excludes the tenant from
15                 the premises or willfully diminishes services to the tenant by
                   interrupting or causing the interruption of electric, gas, water
16                 or other essential service to the tenant, the tenant may recover
17                 possession or terminate the rental agreement and, in either
                   case, recover an amount not more than two months’ periodic
18                 rent or twice the actual damages sustained by him, whichever
19                 is greater. . . .

20          Defendants PHD, Bosshart, Fernandez and Navarrette move to dismiss Count

21   Three, asserting that there is no independent claim for a violation of A.R.S. § 33-1381

22   without a corresponding eviction in progress. (Doc. 66 at 6.) In support of their position

23   Defendants point to the remedies statute, which allows for actual damages if the landlord

24   has unlawfully removed or excluded the tenant from the premises or caused the interruption

25   of essential services. (Doc. 66 at 6.) Because Plaintiffs prevailed in their eviction hearing

26   and there is no longer a pending eviction action, Defendants argue that Plaintiffs have failed

27   6
       A.R.S. § 33-1324 provides, among other things, that the landlord shall comply with the
     requirements of applicable building codes materially affecting health and safety, and that
28   the landlord shall make all repairs and do whatever is necessary to put and keep the
     premises in a fit and habitable condition.

                                                 - 22 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 23 of 32



 1   to state a claim under the ARLTA. Plaintiffs respond that Arizona case law has recognized
 2   a tenant’s right to recover tort damages under the ARLTA outside of an eviction action.
 3   (Doc. 76 at 17.) The Court agrees with Plaintiffs.
 4          In Thomas v. Goudreault, the Arizona Court of Appeals upheld a jury award for
 5   retaliatory damages under A.R.S. §§ 33-1381 and 13-1367 where the landlord had
 6   threatened eviction of the tenants in retaliation for their complaints about the condition of
 7   the property. 163 Ariz. 159, 163, 170 (App. 1989). Although the court of appeals in
 8   Thomas did not address the argument Defendants raise here, it affirmed the jury award for
 9   retaliatory damages even though there had been no corresponding eviction action. Id.
10   Because the Court agrees that A.R.S. § 33-1381(A) provides a cause of action without a
11   corresponding eviction-in-progress, Defendants’ Motion to Dismiss on that basis is denied.
12          Defendants alternatively argue that there is no link between the eviction process
13   (which ultimately did not result in an eviction), and the alleged retaliatory conduct. (Doc.
14   66 at 7.) Instead, Defendants claim that the eviction proceedings were instituted by
15   Defendants as a result of Plaintiffs’ failure to comply with the terms of their lease, including
16   the requirement that Plaintiffs refrain from harassing and disturbing other residents. (Id.)
17   Because the SAC alleges that an independent panel determined Defendants did not have a
18   valid reason to evict Plaintiffs, (Doc. 57, ¶ 167)—and because Defendants initiated the
19   eviction proceedings after Plaintiffs complained to HUD and PHD about the no-smoking
20   policy, and after Plaintiffs “clashed heads” with Defendants as Tenant Council activists—
21   the Court finds that the SAC states a plausible claim to relief under A.R.S. § 33-1381(A).
22   Defendants’ motion to dismiss Count Three is denied.
23          D.     Count Four (Violation of Phoenix City Codes 18-11.16 and 18-11.20)
24          Plaintiffs allege that Defendants PHD and Fernandez violated Phoenix City Codes
25   (“PCC”) sections 18-11.16(A)-(B) and 18.11.20 by coercing, intimidating, threatening and
26   interfering with Plaintiffs “in and for exercising of their rights.” (Doc. 57, ¶ 242.) Plaintiffs
27   further allege that Defendants PHD and Fernandez violated the PCC by discriminating
28   against them because of their sexual orientation. (Id. ¶¶ 239-244.)


                                                  - 23 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 24 of 32



 1          Section 18-11.16(A) of the PCC prohibits discrimination in sales and rentals on the
 2   basis of sexual orientation. PCC § 18-11.16(A) (“A person may not refuse to sell or rent
 3   after a bona fide offer has been made or refuse to negotiate for the sale of or otherwise
 4   make unavailable or deny a dwelling to any person because of . . . sexual orientation . . . .”)
 5   Section 18-11.16(B) prohibits a person from “discriminat[ing] against any person in the
 6   terms, conditions or privileges of sale or rental of a dwelling, or in providing services or
 7   facilities in connection with the sale or rental, because of . . . sexual orientation . . . .”
 8   Phoenix City Code § 18-11.16(B).
 9          Defendants argue that the allegations in the SAC do not show that Plaintiffs were
10   discriminated against because of their sexual orientation. (Doc. 66 at 9.) Plaintiffs assert
11   in response that “[t]here are a plethora of facts and allegations showing disparate and unfair
12   treatment of Plaintiffs,” (Doc. 76 at 18), but Plaintiffs do clarify those specific facts in their
13   Response. To the extent the SAC points to Dina Fernandez’s mocking of Mr. Czyzewski’s
14   mannerisms, her reaction to Plaintiffs’ concerns about the maintenance worker’s
15   homophobia, and Defendant Fernandez’s statement about Plaintiffs’ “lack of hygiene,”
16   these facts do not demonstrate that Plaintiffs were discriminated against in the services they
17   were provided because of their sexual orientation. Nor do the alleged facts show that
18   Plaintiffs were denied a dwelling due to sexual orientation.
19          The Court next addresses Plaintiffs claim under PCC § 18-11.20, which states:
20                  A person may not coerce, intimidate, threaten or interfere with
                    any person in the exercise or enjoyment of, or having exercised
21
                    or enjoyed, or on account of his having aided or encouraged
22                  any other person in the exercise or enjoyment of, any right
                    granted or protected by this section and Sections 18-11.16
23                  [discrimination in sales and rentals], 18-11.17 [publication of
24                  sales or rentals], 18-11.18 [inspection of dwelling], 18-11.19
                    [entry into neighborhood], 18-11.21[discrimination due to
25                  disability], 18-11.22 [residential real estate transactions] and
26                  18-11.23 [brokerage services].

27          The Court agrees with Defendants that the SAC fails to allege facts related to

28   Plaintiffs’ exercise or enjoyment of their rights under the various subsections referenced



                                                   - 24 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 25 of 32



 1   within PCC § 18-11.20. (Doc. 66 at 9.) As stated above, the alleged facts do not show a
 2   violation of PCC § 18.11-16. Nor do they demonstrate that Defendants published any
 3   notice or statement indicating a preference, limitation, or discrimination based on sexual
 4   orientation, see PCC § 18-11.17, or that Defendants misrepresented to Plaintiffs because
 5   of their sexual orientation the availability of units for rent at Fillmore Gardens, see PCC §
 6   18-11.18. Similarly, the SAC does not allege facts related to an inducement to sell or rent,
 7   see PCC § 18-11.19; nor does it allege facts related to discrimination for disability, see
 8   PCC § 18-11.21. Finally, the Court agrees with Defendants that PCC §§ 18-11.22 and 18-
 9   11.23, which apply to persons whose business involves engaging in residential real estate
10   related transactions, do not apply to the Defendants as public housing entities or employees.
11   (Doc. 66 at 9.) Defendants’ Motion to Dismiss Count Four is granted.
12          E.     Count Five (Abuse of Process)
13          In Count Five, Plaintiffs allege that Defendant Magaard abused the injunction
14   against harassment process against Mr. Czyzewski as a “continuation of her campaign” to
15   harass them, inflict emotional distress upon Plaintiffs, and to oust them from the Tenant
16   Council and Filmore Gardens. (Doc. 57, ¶¶ 247, 248.) The PHD Defendants move to
17   dismiss this count in a footnote. (Doc. 66 at 10, n.9.) Although the PHD Defendants lack
18   standing to contest the allegations against Ms. Magaard, the Court nonetheless notes the
19   inadequacy of this count and orders it dismissed. See Sparling, 864 F.2d at 638.
20          Arizona courts have described abuse of process as “an act done under the authority
21   of the court for the purpose of perpetrating an injustice, i.e., a perversion of the judicial
22   process to the accomplishment of an improper purpose.” Fappani v. Bratton, 243 Ariz.
23   306, 309 (App. 2017). The elements of an abuse of process claim under Arizona law are:
24   (1) a willful act in the use of judicial process; (2) for an ulterior purpose not proper in the
25   regular conduct of the proceedings. Crackel v. Allstate Ins. Co., 208 Ariz. 252, 257 (App.
26   2004). “A party can demonstrate the latter element by ‘showing that the process has been
27   used primarily to accomplish a purpose for which the process was not designed.’” Id.
28   (quoting Nienstedt v. Wetzel, 133 Ariz. 348, 353 (App. 1982)). An incidental motive of


                                                 - 25 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 26 of 32



 1   spite or an ulterior purpose of benefit to the defendant is not enough. Crackel, 208 Ariz.
 2   at 889. Instead, a plaintiff must show that the defendant “took an action that could not
 3   logically be explained without reference to the defendant’s improper motives.”           Id.
 4   Arizona interprets “process” as “the entire range of procedures incident to the litigation
 5   process.” Id.
 6          Here, the Court will dismiss Count Five because Plaintiffs cannot possibly obtain
 7   relief. Sparling, 864 F.2d at 638. After Plaintiffs prevailed in their eviction hearing, Ms.
 8   Magaard sought, but did not obtain, an injunction against harassment. Proof of abuse of
 9   process requires some act beyond the initiation of the lawsuit. Joseph v. Markovitz, 551
10   P.2d 571, 574 (App. 1976). At best, Plaintiffs have alleged that Ms. Magaard carried out
11   the injunction process to its authorized conclusion (even though she may have done so with
12   bad intentions). Cf. id. (“There is no liability where the defendant has done nothing more
13   than carry out the process to its authorized conclusion, even though with bad intentions.”)
14   (citation omitted). In the absence of a claim of an improper act, the mere initiation of the
15   injunction against harassment proceedings is not sufficient to maintain an action for abuse
16   of process against Ms. Magaard. It is therefore ordered dismissing Count Five.
17          F.       Count Six (Abuse of Process)
18          Count Six alleges that Defendants PHD, Magaard, Fernandez and Bosshart engaged
19   in abuse of process when they initiated criminal prosecution against Plaintiff Czyzewski in
20   order to remove them from the Tenant Council and Filmore Gardens. (Id. ¶ 254.) Plaintiffs
21   further allege that these Defendants instituted the civil eviction proceedings against them
22   for the improper purpose of ousting them from Tenant Council, and to effectively shut
23   down Tenant Council altogether. (Id. ¶ 255.) Plaintiffs additionally assert that Defendant
24   Fernandez and Bosshart obtained victims’ rights documentation in the criminal case against
25   Mr. Czyzewski for the improper purposes of using the documents to evict him and
26   obtaining an injunction that prevented Mr. Czyzewski from conversing with management.
27   (Id. ¶ 257.) Defendants respond that each allegation in this count fails as a matter of law
28   because none of the Defendants’ actions involved the use of a judicial process. (Doc. 66


                                                - 26 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 27 of 32



 1   at 12.) The Court agrees with Defendants.
 2          First, although Ms. Magaard did not move to dismiss this count, the Court finds that
 3   Ms. Magaard’s decision to report the altercation between her and Mr. Czyzewski to the
 4   police did not constitute an act done under the authority of the court. Plaintiffs cannot
 5   possibly win relief on their claim that Ms. Magaard engaged in abuse of a judicially
 6   sanctioned process by calling the police (and subsequently telling them that she did not
 7   desire prosecution). To the extent the SAC additionally alleges that Ms. Magaard engaged
 8   in abuse of process by participating in PHD’s internal eviction proceedings, the Court finds
 9   that such participation did not constitute an act done under the authority of the court.
10          The Court similarly agrees that the role of Ms. Fernandez and Ms. Bosshart in
11   reporting Mr. Czyzewski’s alleged criminal conduct to police did not constitute an act done
12   under the authority of the court. (Doc. 66 at 12.) Neither did the internal PHD eviction
13   process. (Id.)
14          Regarding Plaintiffs’ claim that Defendants Fernandez and Bosshart listed Ms.
15   Fernandez as a victim in the criminal case for the improper purpose of obtaining paperwork
16   to use in the eviction hearing, the Court finds that Plaintiffs have failed to state a claim for
17   relief. Plaintiffs have not shown that the criminal case documents, which are presumably
18   in the public record, would have been inaccessible to Defendants outside of the criminal
19   court process. Accordingly, the facts do not plausibly demonstrate that Defendants utilized
20   the criminal action for the ulterior purpose of obtaining case documents for the eviction
21   hearing.
22          Finally, regarding Plaintiffs’ claim that Defendants Fernandez and Bosshart claimed
23   to be “victims” in the criminal proceedings for the improper purpose of obtaining an
24   injunction against Mr. Czyzewski, the Court finds that Plaintiffs have failed to state a
25   plausible claim for relief. When Ms. Fernandez and Ms. Bosshart elected to proceed as
26   “victims,” they did so in the context of reporting an alleged crime to police officers, which,
27   did not constitute an act done under the authority of the court. While the criminal court
28   may have subsequently entered an injunction against Mr. Czyzewski as part of the criminal


                                                  - 27 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 28 of 32



 1   case, the decision to treat Ms. Fernandez and Ms. Bosshart as victims at that juncture of
 2   the criminal proceedings was made by the prosecutor, not Defendants. Defendants Motion
 3   to Dismiss is therefore granted.
 4          G.     Count Seven (Preliminary and Permanent Injunction)
 5          In Count Seven Plaintiffs ask the Court to temporarily and permanently enjoin all
 6   Defendants except Ms. Magaard from retaliating against Plaintiffs or any member of the
 7   Fillmore Gardens community for the assertion of their rights under the First Amendment
 8   and the Fair Housing Act. (Id. ¶ 260.) Plaintiffs request that all persons associated with
 9   the management, rental or administration of PHD properties be ordered to attend a training
10   session about the First, Fourth and Fourteenth Amendments. (Id. ¶ 63.) They also ask that
11   Defendants be ordered to have no participation in the audits of Tenant Council, and that
12   they be required to establish a complaint policy for residents that enables them to raise
13   concerns without fear of retaliation. (Id. ¶ 267.)
14          Defendants argue that the Court has previously denied Plaintiffs’ Motion for
15   Preliminary and Permanent Injunction and that Plaintiffs have “disobeyed previous Court
16   Orders requiring that Plaintiffs file a Motion, not merely include the request in the
17   Complaint.” (Doc. 66 at 19.) The Court agrees with Plaintiffs, however, that the Court’s
18   prior order denying their request for a preliminary injunction, (see Doc. 37), does not
19   foreclose the possibility of a permanent injunction after trial. (Doc. 76 at 19.) Accordingly,
20   the Motions to Dismiss Count Seven is denied.
21          H.     Notice of Claim
22          Finally, Defendants move to dismiss all “allegations” relating to incidents that
23   occurred before June 23, 2018, and all incidents occurring after December 20, 2018, for
24   Plaintiffs’ alleged failure to comply with Arizona’s notice of claim statute, A.R.S. § 12-
25   821.01. (Doc. 66 at 5-6); (Doc. 80 at 2.) A.R.S. § 12-821.01(A) requires persons who
26   have Arizona state law claims against a public entity or a public employee to file the claims
27   within one hundred eighty days after the cause of action accrues. A.R.S. § 12-821.01(A);
28   see also Mothershed v. Thomson, No. CV-04-2266-PHX-JAT, 2006 WL 381679, at *7 (D.


                                                 - 28 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 29 of 32



 1   Ariz. Feb. 16, 2006) (federal courts entertaining state-law claims against state entities are
 2   obligated to apply the state law notice-of-claim provision). Any notice of claim that is not
 3   filed within one hundred eighty days after the cause of action accrues is barred. A.R.S. §
 4   12-821.01(A).    A cause of action accrues under this section when “the damaged party
 5   realizes he or she has been damaged and knows or reasonably should know the cause,
 6   source, act, event, instrumentality or condition that caused or contributed to the damage.”
 7   A.R.S. § 12-821.01(B).
 8          Plaintiffs respond that Rule 12 only provides for the dismissal of claims, not
 9   allegations, and that Defendants failed to identify the specific claims they believe were
10   filed in violation of Arizona’s notice of claim statute.       (Doc. 76 at 15.)     Plaintiffs
11   additionally argue that the notice of claim statute does not apply to their federal claims or
12   their requests for equitable relief under state law. The Court agrees with Plaintiffs.
13          Plaintiffs sent their notice of claim to Defendants on December 20, 2018 and
14   initiated this action on May 16, 2019.7 (See Doc. 66-3 at 3); (Doc. 1 at 2.) Therefore, the
15   180-day marker for the accrual of state claims, counting backward from December 20,
16   2018, was June 23, 2018. (Doc. 66 at 6.) In their Motions to Dismiss, Defendants failed
17   to identify which state law claims purportedly accrued prior to June 23, 2018. Whether
18   incidents occurred prior to June 23, 2018 is a separate inquiry from whether Plaintiffs’
19   claims accrued before that date.        See A.R.S. § 12-821.01(B) (defining accrual).
20   Defendants’ Motion to Dismiss “allegations” that occurred before June 23, 2018, is denied.
21   The Court further finds that the notice of claim requirement does not apply to the claims
22   brought by Plaintiffs under federal law. Felder v. Casey, 487 U.S. 131, 153 (1988) (state’s
23   notice of claim law cannot alter the outcome of § 1983 claims depending solely on whether
24   they are brought in state or federal court within the same state); see also Howland v. State,
25
     7
       The Court will consider the Notice of Claim because it was attached to the original
26   complaint and is a matter of public record. See Hicks v. PGA Tour, Inc., 897 F.3d 1109,
27   1117 (9th Cir. 2018) (“The ‘pleadings’ include more than just the complaint. We can
     consider ‘exhibits attached to the Complaint or matters properly subject to judicial
28   notice.’”).


                                                 - 29 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 30 of 32



 1   169 Ariz. 293, 295-298 (App. 1991) (applying A.R.S. § 12-821.01(A) only to state law
 2   claims). Accordingly, the Motion to Dismiss on this basis is denied.
 3   V.     CONCLUSION
 4          Accordingly,
 5          IT IS ORDERED dismissing Counts One, Five, and Six against Defendant Donna
 6   Magaard. Donna Magaard is dismissed from this action as a Defendant; her counterclaim
 7   remains.
 8          IT IS FURTHER ORDERED granting (part of Doc. 80) Defendant McAbee,
 9   Defendant Martin, and their spouses’ Motion to Dismiss Plaintiffs’ § 1983 Fourth
10   Amendment claim (part of Count One). Count One is dismissed against the Officer
11   Defendants and their spouses in its entirety.
12          IT IS FURTHER ORDERED denying (part of Docs. 66, 80) Defendants’ Motion
13   to Dismiss Plaintiffs’ § 1983 First Amendment Association claim (part of Count One). This
14   portion of Count One shall proceed against Defendants City of Phoenix, PHD, Stotler,
15   Montgomery, Emmerson, Grittman, Fernandez, Hogan, Navarrette, and Bosshart.
16          IT IS FURTHER ORDERED granting (part of Docs. 66, 80) Defendants’ Motion
17   to Dismiss Plaintiff’s § 1983 Retaliatory Prosecution claim against all Defendants (part of
18   Count One).
19          IT IS FURTHER ORDERED granting (part of Docs. 66, 80) Defendants’ Motion
20   to Dismiss Plaintiff’s § 1983 Retaliatory Arrest claim against all Defendants except the
21   City of Phoenix (part of Count One).
22          IT IS FURTHER ORDERED denying (part of Docs. 66, 80) Defendant City of
23   Phoenix’s Motion to Dismiss Plaintiff’s § 1983 Retaliatory Arrest claim against the City
24   of Phoenix (part of Count One). The Retaliatory Arrest claim shall proceed against the City
25   of Phoenix only.
26          IT IS FURTHER ORDERED granting (part of Docs. 66, 80) Defendants’ Motion
27   to Dismiss Plaintiff’s § 1983 Procedural Due Process claim, related to the eviction
28   proceedings, against all Defendants (part of Count One).


                                                - 30 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 31 of 32



 1           IT IS FURTHER ORDERED denying (part of Docs. 66, 80) Defendants’ Motion
 2   to Dismiss Plaintiff’s § 1983 Procedural Due Process claim, related to the termination of
 3   Mr. Czyzewski’s employment (part of Count One).
 4           IT IS FURTHER ORDERED granting (part of Docs. 66, 80) Defendants’ Motion
 5   to Dismiss Plaintiff’s § 1983 Equal Protection claim against all Defendants (part of Count
 6   One).
 7           IT IS FURTHER ORDERED denying (part of Doc. 80) Defendant Stotler’s
 8   Motion to Dismiss all remaining individual liability claims asserted against her in Count
 9   One.
10           IT IS FURTHER ORDERED granting (part of Docs. 66, 80) Defendants’ Motion
11   to Dismiss Count Two against Defendants PHD, Stotler, Montgomery, Emmerson,
12   Grittman, Fernandez, and Hogan (part of Count Two).
13           IT IS FURTHER ORDERED denying (part of Docs. 66, 80) Defendant City of
14   Phoenix’s Motion to Dismiss Count Two. The City of Phoenix is the sole remaining
15   Defendant in Count Two.
16           IT IS FURTHER ORDERED denying (part of Docs. 66, 80) Defendants’ Motion
17   to Dismiss Count Three. This claim shall proceed against Defendants PHD, Bosshart,
18   Fernandez, and Navarrette.
19           IT IS FURTHER ORDERED granting (part of Docs. 66, 80) Defendants’ Motion
20   to Dismiss Count Four. Count Four is dismissed in its entirety.
21           IT IS FURTHER ORDERED granting (part of Docs. 66, 80) Defendants’ Motion
22   to Dismiss Count Six. Count Six is dismissed in its entirety.
23           IT IS FURTHER ORDERED denying (part of Docs. 66, 80) Defendants’ Motion
24   to Dismiss Count Seven against all Defendants except Defendants McAbee and Martin.
25   This claim shall proceed against Defendants City of Phoenix, PHD, Stotler, Montgomery,
26   Emmerson, Grittman, Fernandez, Hogan, Navarrette, and Bosshart.
27           IT IS FINALLY ORDERED granting (part of Doc. 80) Defendants McAbee,
28   Martin, and their spouses’ Motion to Dismiss Count Seven against them (part of Count


                                               - 31 -
     Case 2:19-cv-04014-MTL Document 90 Filed 06/23/20 Page 32 of 32



 1   Seven). Defendants McAbee, Martin, and their spouses are therefore dismissed from this
 2   action entirely.
 3          Dated this 23rd day of June, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 32 -
